UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6835


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

COREY ANTIONE WILLIAMS, a/k/a Henry Ronald Bookman, a/k/a
Corey Antoine Williams,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00031-FDW-13)


Submitted:    December 15, 2009            Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Patrick Foster, Jr., LAW OFFICES OF MARK FOSTER, PC,
Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Corey   Antione    Williams       appeals    the   district   court’s

order denying his 18 U.S.C. § 3582 (2006) motion for reduction

of sentence.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.           United        States       v.      Williams,      No.

3:01-cr-00031-FDW-13 (W.D.N.C. Apr. 16, 2009).                    We dispense with

oral   argument      because    the    facts    and   legal       contentions    are

adequately    presented    in    the    materials        before    the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2